The same chattel mortgage is involved in this case that was considered and determined in Teigen v. Occident Elevator Co. ante, 563, 200 N.W. 38. Plaintiff's right of recovery in this case is wholly dependent upon the validity of such chattel mortgage; hence, following Teigen v. Occident Elevator Company and the determination made in that case concerning the validity of the chattel mortgage involved herein, the trial court should have ordered judgment notwithstanding the verdict in defendant's favor. It is accordingly ordered that the cause be remanded for appropriate proceedings consonant with this opinion.
BRONSON, Ch. J., and NUESSLE and JOHNSON, JJ., concur.
BIRDZELL and CHRISTIANSON, JJ., dissent. *Page 573